Exhibit 10.60.2

 

SURRENDER AND TERMINATION AGREEMENT
(3977-3995 E. Bayshore Road - Building 2)

 

This Surrender and Termination Agreement ("Agreement"), is dated, for reference
purposes only as February 19, 2004 (the "Effective Date"), and is entered into
between Judd Properties, LLC, a California limited liability company (as
assignee of Bay Laurel Investment Company, a California general partnership
("Bay Laurel")), as "Lessor", and Southwall Technologies, Inc., a Delaware
corporation, as "Lessee", with respect to that certain Lease Agreement, executed
by Bay Laurel and Lessee as of January 1, 1989, (the "Original Lease"), as
amended, concerning the premises commonly known as Building 2, 3977-3995 E.
Bayshore Road, Palo Alto, California (the "premises" or "Building 2").
Capitalized terms, not otherwise defined in this Agreement, shall have the
meanings ascribed to such terms in the Lease.

RECITALS



Lessor and Lessee acknowledge that a true and correct copy of the Original Lease
and the First Amendment to Lease Dated January 1, 1989 (3977-3995 E. Bayshore
Road - Building 2) entered into by Lessor and Lessee on or about January 1, 2000
(herein the "First Amendment" and collectively with the Original Lease and this
Second Amendment, the "Lease") are attached hereto as Exhibit A and that there
are no other amendments, agreements, or promises concerning the Original Lease,
the First Amendment, the premises, or the rights and obligations of the parties
thereto, other than as set forth in Exhibit A and below in this Agreement.

The existing termination date of the Lease is December 31, 2004.

Lessee has vacated the premises and has advised Lessor that it cannot or will
not perform its obligations under the Lease in accordance with the existing
terms of the Lease. The unpaid amount of the rent to be paid under the Lease is
in excess of one million one hundred thirty-seven thousand dollars ($1,137,000).

Lessee has requested that Lessor accept an early surrender of the premises and
terminate Lessee's obligation to pay rent for the premises.

Lessor is willing to accept surrender of the premises and termination of the
Lease at the time specified below in consideration of the payment described
below, if, but only if, the conditions set forth herein are satisfied by the
times specified below.

Lessee and Lessor are also parties to that certain Lease Agreement, dated as of
January 1, 1989, as amended by that certain First Amendment to Lease Dated
January 1, 1989 (3969-3975 E. Bayshore Road - Building 1) entered into on or
about January 1, 2000 and that certain Second Amendment to Lease entered into
concurrently herewith (collectively the "Building 1 Lease"), concerning other
premises leased by Lessor to Lessee, commonly known as 3969-3975 E. Bayshore
Road, Palo Alto, California (herein "Building 1").

NOW, THEREFORE, for good and valuable consideration, the adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

Termination of Lease Term

. The parties acknowledge that the Lease is currently in full force and effect
in accordance with its terms. The Lease will terminate on the earlier of the
following (herein the "Termination Date"): (a) the date when Lessor has received
each of the payments described in Section 2, below and Lessee has completed
Lessee's "Building 2 Surrender Obligations" as described below, or (b) the date
Lessor, at its election (but without any obligation to do so), selects as the
termination date of the Lease so that Lessor may lease the premises to another
tenant, or (c) the date the Lease otherwise terminates in accordance with its
terms; provided, however, that no termination of the Lease or the Lessee's right
to possession of the premises shall release Lessee from its Building 2 Surrender
Obligations or its duty to pay the amounts payable hereunder, all of which shall
be performed by Lessee in accordance with Sections 2 and 3 of this Agreement and
the Lease, except to the extent otherwise agreed in writing by Lessor, in its
discretion.



Consideration for Termination

. As consideration and an inducement for Lessor's agreement to accept an early
surrender of the premises and for any early termination of the Lease, Lessee
shall pay to Lessor the following sums, on or before the dates set forth below:



On or before February 25, 2004,Lessee shall pay to Lessor the sum of Four
Hundred Four Thousand Dollars ($404,000.00) (herein the "Final Payment"); and

On or before the date specified in paragraph 3(i), below, Lessee shall pay to
Lessor the "Lessor's Work Amount", as defined below.

Surrender of Premises
. On or before the dates specified below, Lessee shall perform each of the
following "Building 2 Surrender Obligations": (i) on or before the earlier of
February 25, Lessee shall pay to Lessor the sum of One Hundred One Thousand
Three Hundred Dollars ($101,300) ("Lessor's Work Amount")
,
as reimbursement to Lessor for its release of Lessee from its duty to complete
the surrender and decommissioning work for the premises to be performed by
Landlord and identified on attached Exhibit B; (ii) on or before March 1, 2004,
Lessee shall provide to Lessor, for Lessor's approval and comment, a plan
("Plan") for decommissioning and surrender of the premises which are not to be
performed by Lessor pursuant to Exhibit B, including without limitation the
Hazardous Material Closure Activities expressly excepted from Exhibit B on
Attachment A thereto, which plan shall be approved by Lessor (which approval
shall not be unreasonably withheld) and any applicable governmental authorities
with jurisdiction over the plan and which shall include, without limitation the
identity of any third party contractor(s) who will be retained to complete the
work and the estimated total cost to complete such activities; (iii) when the
Plan is approved by Lessor, Lessee shall undertake to complete on or before
March 15, 2004 (the "Building 2 Surrender Date"), all of the decommissioning and
surrender activities for the premises contained in the Plan or otherwise
required of Lessee under the Lease or applicable law, and (iv) on or before
April 1, 2004, Lessee shall deliver to Lessor unconditional releases of
mechanics' lien executed by the contractors identified in the approved Plan and
each other contractor engaged in the surrender and decommissioning work
performed by or at the request of Lessee.

Environmental

. All provisions of the Lease concerning the environment or Hazardous Materials
on or about the premises, including without limitation, the obligation of Lessee
to remove all Hazardous Materials introduced to the premises during occupancy of
the premises by Lessee or its successors, subtenants or assigns, are
enforceable, and will continue to be enforceable, against Lessee,
notwithstanding the execution and delivery of this Agreement by Lessor or the
termination of the Lease. Lessor shall have the right to retain an environmental
consultant to inspect the premises to confirm that Hazardous Materials
introduced to the premises during occupancy of the premises by Lessee or its
successors, subtenants or assigns are removed from the premises and that the
applicable governmental authorities having jurisdiction over closure of the
Lessee's Hazardous Materials use at the premises have inspected the premises,
determined that all Hazardous Materials closure activities required for the
premises have been completed, and have released the premises for reletting to
another Lessee who might use Hazardous Materials. If the consultant determines
that any such Hazardous Materials remain on the premises or that any additional
closure activities have not been completed, Lessee shall perform, as part of its
"Building 2 Surrender Obligations" hereunder, the work recommended by the
consultant to remove such Hazardous Materials and/or complete such closure
activities to the reasonable satisfaction of such consultant and shall reimburse
Lessor for the fees charged by said consultant.



Destruction and Condemnation of the Premises

. Sections 19 and 35 of the Original Lease are deleted in their entirety. Lessee
hereby waives any right to terminate this Lease on account of the condition of
the premises or any destruction of the premises by any casualty or condemnation,
waives the benefits of California Civil Code Sections 1265.130, and each subpart
of California Civil Code Sections 1932, 1933, 1941 and 1942, or any similar
statute or common law, as the same may be amended or supplemented from time to
time, to the extent such sections would entitle Lessee to terminate this Lease
on account of the condition of the premises or any casualty or condemnation, and
agrees that, notwithstanding any termination of Lessee's right to possession of
the premises from any cause, its obligations to pay the sums owing to Lessor
pursuant to Section 2 and to complete its Surrender Obligations shall continue
as separate, independent and personal covenants of Lessee to Lessor.



Letter of Credit or Warrant

.



Initial Issuance of Letter of Credit
. In consideration of, among other things, the this Agreement, the extension of
the Lease term for Building 1, and to secure the Lessee's Surrender Obligations,
on or before March 5, 2004, Lessee shall arrange for issuance of a Letter of
Credit to Lessor, as beneficiary, in the maximum drawing amount of One Million
Dollars ($1,000,000). Such Letter of Credit shall be held by Lessor pursuant to
Section 9(c) of the Original Lease and as a security deposit for the faithful
performance by Lessee of all of the terms, covenants and conditions of this
Agreement, the Lease and/or the Building 1 Lease to be kept and performed by
Lessee, including without limitation the Surrender Obligations. If any default
by Lessee occurs with respect to any provision of this Agreement, the Lease
and/or the Building 1 Lease, including but not limited to, any failure of the
Lessee to complete its Surrender Obligations by the Applicable Surrender Dates,
then, in addition to its other rights and remedies, Lessor may (but shall not be
required to) draw upon the Letter of Credit, in whole or in part, and use,
apply, or retain such proceeds for the payment of any amount which Lessor may
spend by reason of such default or to compensate Lessor for any other loss or
damage which Lessor may suffer by reason of default, or as additional security
for the completion of the Surrender Obligations . Upon demand by Lessee, Lessor
shall surrender any undrawn amount of the Letter of Credit to Lessee or its
designee, if and when the following conditions are met: (i) no default exists at
the time of the demand under this Agreement or the Lease, (ii) no default exists
at the time of the demand under the Building 1 Lease, and (iii) Lessee has
completed the Building 1 Surrender obligations on or before the Building 1
Surrender Date (if the Building 1 Surrender Date has occurred) and its Building
2 Surrender Obligations on or before the Building 2 Surrender Date (if the
Building 2 Surrender Date has occurred). In the event of termination of Lessor's
interest in this Lease, Lessor may transfer the Letter of Credit to Lessor's
successor in interest, and Lessee agrees that Lessor shall thereupon be released
from liability for any obligation to return and surrender the Letter of Credit
as may be required by this Agreement.
Right to Substitute Warrant/Escrow
. Lessee shall have the right to substitute a Warrant in the form of Exhibit E
to the Building 1 Lease for the Letter of Credit by delivery of the Warrant and
a fully executed Registration Rights Agreement in the form of Exhibit F to the
Building 1 Lease to Lessor, together with a certificate of the president or
chief financial officer of Lessee, to the effect that the Warrant and the
Registration Rights Agreement are enforceable in accordance with their terms,
the Warrant Shares to be issued thereunder have been authorized by all necessary
corporate action, and are available for issuance upon exercise of the Warrant,
and that, when all Warrant Shares issuable pursuant to the Warrant have been
issued, the holder of the Warrant Shares will hold 4% of the total outstanding
capital stock of Southwall on a Diluted Basis; provided, but only provided that
all of the following conditions are met on the date Lessee substitutes the
Warrant for the Letter of Credit: (i) no default exists under this Agreement or
the Lease, (ii) no default exists under the Building 1 Lease, (iii) the
substitution is requested prior to the Building 1 Surrender Date, (iv) if the
substitution is requested after the Building 2 Surrender Date, the Building 2
Surrender Obligations were complete on or before the Building 2 Surrender Date,
and (v) there has been no drawing by Lessor on the Letter of Credit in
accordance with this Agreement. Upon delivery of the Warrant and the
Registration Rights Agreement to Lessor, Lessor shall immediately become an
operable party to the Registration Rights Agreement.

Lessee hereby acknowledges and represents to Lessor that the outstanding capital
stock of Southwall Technologies, Inc. on a Diluted Basis is as depicted on
Exhibit G to the Building 1 Lease and that the Warrant Shares issuable upon full
exercise of the Warrant represents the equivalent of 4% of the outstanding
capital stock of Southwall on a Diluted Basis. If, at any time prior to the
later of (i) the delivery of the Warrant Shares to Lessor free of any interest
of the Lessee and the escrow holder and (ii) the date that the Warrant Shares
first become tradable by Lessor without legend (either through registration or
an exemption therefrom) on a public exchange or NASDAQ National Market, the
number of outstanding shares of Southwall's outstanding capital stock on a
Diluted Basis is increased above the amounts depicted on Exhibit G to the
Building 1 Lease, then the number of shares of Warrant Shares issuable upon
exercise of the Warrant shall be adjusted so that the total Warrant Shares
issued or issuable pursuant to the Warrant will represent 4% of such increased
amount of the outstanding capital stock of Southwall on a Diluted Basis (as
appropriately adjusted to give effect to any Letter of Credit posted hereunder).

 

In connection with its receipt of the Warrant, Lessor hereby represents and
warrants to Lessee as follows:

Investment Experience
. Lessor is an "accredited investor" as defined in Rule 501 of the Securities
Act. Lessor is experienced in investing and acknowledges that an investment in
the Warrant and the Warrant Shares involves a high degree of risk. Lessor is
able to protect Lessor's own interest in connection with such investment, can
bear the economic risk of its investment (including the possible complete loss
of such investment) for an indefinite period of time, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Warrant and Warrant Shares. Lessor
understands that the Warrant and the Warrant Shares have not been registered
under the Securities Act or under the securities laws of any jurisdiction, by
reason of reliance upon certain exemptions, and that the reliance of Lessee on
such exemptions is predicated upon the accuracy of Lessor's representations and
warranties in this Agreement.
Access to Information
. Lessor has had the opportunity to ask questions of and receive answers from
representatives of Lessee and to obtain additional information, documents and
records relating to Lessee, its business and the investment contemplated by the
receipt of the Warrant and the Warrant Shares. Lessor has had the opportunity to
review all of Lessee's filings under the Securities Act (including its most
recently filed Forms 10-K, Forms 10-Q and Forms 8-K).
Restricted Securities
. Lessor understands that the Warrant and the Warrant Shares are currently
characterized as "restricted securities" under the federal securities laws
inasmuch as they were issued in a transaction not involving a public offering
and that, under such laws and applicable regulations, such Warrants and Shares
may be transferred or resold without registration under the 1933 Act only in
certain limited circumstances and in accordance with the terms and conditions
set forth in the legend described in paragraph 4 below. Lessor is familiar with
Securities and Exchange Commission Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
Legends
. Until such time as the Warrant Shares are registered pursuant to the Warrant
or the Registration Rights Agreement, each certificate representing Warrant
Shares shall bear a legend substantially in the following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE "ACT"), OR THE SECURITIES LAWS OF ANY STATE. SUCH
SHARES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
COVERING SUCH SHARES UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

Each Warrant shall bear a legend substantially in the following form:

NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), OR THE SECURITIES LAWS
OF ANY STATE. SUCH SHARES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER
SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT COVERING SUCH WARRANT OR SHARES, AS THE CASE MAY BE,
UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

Lessor may exercise the Warrant at any time on and after the "Exercise Date", as
defined therein. If Lessor exercises the Warrant and, at the time of the
exercise, (i) the Building 2 Surrender Date has occurred, but the Building 2
Surrender Obligations have not been timely completed by Lessee, or (ii) the
Building 1 Surrender Date has occurred, but the Building 1 Surrender Obligations
have not been timely completed by Lessee, or (iii) a default exists and is
continuing under this Agreement, the Lease or the Building 1 Lease, then the
Warrant Shares issued pursuant to such exercise shall be issued directly to
Lessor.

In all other cases, the Warrant Shares shall be placed with an Escrow Agent
selected by Lessor and approved by Lessee, which approval shall not be
unreasonably withheld. Any Warrant Shares delivered to the Escrow Agent shall be
held by the Escrow Agent, as agent for the Lessor and Lessee, subject to and in
accordance with this Agreement and the Second Amendment to the Building 1 Lease,
and an escrow agreement in form reasonably acceptable to Lessor, Lessee and the
Escrow Agent, providing in general that (i) the Warrant Shares shall be promptly
delivered by the Escrow Agent to Southwall, free of any claim by the Lessor or
the Escrow Agent, if, but only if, Lessee completes (a) the Building 1 Surrender
Obligations on or before the Building 1 Surrender Date in accordance with the
Building 1 Lease and (b) the Building 2 Surrender Obligations with respect to
Building 2 in accordance with this Agreement and the Lease on or before the
Building 2 Surrender Date; or (ii) in all other cases, the Warrant Shares shall
be delivered by the Escrow Agent to Lessor on the earlier of February 1, 2006 or
the date when the Building 1 Surrender Date and the Building 2 Surrender Date
have both occurred, free of any claim or right by Lessee or the Escrow Agent.
The escrow agreement shall also provide that:

 1. The escrow shall be in existence throughout the Escrow Period.
 2. The Escrow Agent shall hold and safeguard the Escrowed Shares during the
    Escrow Period, shall treat such Escrow Shares as a trust fund in accordance
    with the terms of this Section and the escrow agreement and not as the
    property of Lessor, Lessee or Escrow Agent, and shall hold and dispose of
    the Escrowed Shares only in accordance with the terms hereof.
 3. Any shares of Southwall's Common Stock or other equity securities issued or
    distributed by Southwall (including shares issued upon a stock split in
    respect of the Escrowed Shares held by the Escrow Agent, and all dividends
    issued with respect to the Escrowed Shares shall be added to the Escrowed
    Shares and become a part of the escrow. Any such additional equity
    securities or cash dividends issued in respect of Escrowed Shares that have
    been released from the escrow or otherwise directly issued to Lessor or its
    designee (other than the escrow holder), shall not be added to the Escrowed
    Shares, but shall be distributed to the record holders thereof.
 4. Lessor shall be shown as the record owner on Southwall's books and records,
    and shall not have voting rights with respect to the Escrowed Shares until
    such time, if any, that Escrowed Shares are delivered by the Escrow Agent to
    Lessor in accordance with this Section and the escrow agreement.
 5. If Lessor delivers an Escrow Claim Certificate to the Escrow Agent, then
    Escrow Agent shall deliver to Lessor that number of the Escrowed Shares of
    Lessor held by the Escrow Agent as are valued in an amount equal to the
    unreimbursed amount of the out-of-pocket costs, expenses, liabilities,
    diminution in market value, judgments, fines penalties, attorneys' and
    experts' fees, of every type and nature that Lessor may incur with respect
    to such non- payment or non-performance by Lessee (herein the "Losses"). For
    the purposes of determining the number of shares of Escrowed Shares to be
    delivered to Lessor by the Escrow Agent pursuant to this Section, each
    Escrowed Share shall be deemed to have a value equal to the closing sales
    price of Southwall common stock on the NASDAQ National Market on of the
    trading day immediately preceding the date the Escrow Shares are delivered
    by the Escrow Agent to Lessor, if the Escrowed Shares are tradable on that
    market, or in all other cases the value determined by an investment banker
    selected by Lessor and approved by Lessee, which approval shall not be
    unreasonably withheld. Such delivery by Escrow Agent shall be limited only
    by the following:

 i. At the time of delivery of any Escrow Claim Certificate to the Escrow Agent,
    a duplicate copy of such certificate shall be delivered to Lessee and for a
    period of seven (7) days following the delivery date of the Escrow Claim
    Certificate to the Escrow Agent and Lessee (herein the "Claim Date"), Escrow
    Agent shall make no delivery to Lessor of any Escrowed Shares, unless the
    Escrow Agent shall have received written authorization from Lessee to make
    such delivery. On the eighth (8th) day following the Claim Date, the Escrow
    Agent shall make delivery of the required number of Escrowed Shares to
    Lessor in accordance with the foregoing section, notwithstanding any
    objection received from Lessee, unless such objection is made in a writing
    and delivered to Escrow Agent on or before 5:00 pm Pacific Time on the day
    which is the seventh (7th) day following the Claim Date.

    If Lessee objects in writing to any claim by Lessor in any Escrow Claim
    Certificate, Lessee and Lessor shall attempt in good faith to agree upon the
    rights of the respective parties with respect to each of such claims. If
    Lessee and Lessor should so agree, a memorandum setting forth such agreement
    shall be prepared and signed by both parties and shall be furnished to the
    Escrow Agent and the Escrow Agent shall be entitled to rely on any such
    memorandum and shall distribute the Escrowed Shares in accordance with the
    terms thereof. If no such agreement can be reached by Lessee and Lessor by
    5:00 pm Pacific Time on the tenth (10th) day following the Claim Date,
    either Lessor or Lessee may demand arbitration of the matter in Santa Clara
    County, California and in accordance with the rules of the American
    Arbitration Association then in effect; and the Escrow Agent shall be
    entitled to act in accordance with the decision rendered in the arbitration.
    Such decision, if written shall be supported by written findings of fact and
    conclusions, setting forth the award, judgment, decree or order awarded by
    the arbitrators, shall be binding upon the parties, may be entered as a
    final judgment in Santa Clara County Superior Court and shall be subject to
    review only for prejudicial errors of law and findings of fact not supported
    by substantial evidence.

    The prevailing party in the arbitration shall be entitled to recover its
    costs of arbitration and reasonably incurred attorneys' and experts' fees.

 1. If Lessee completes its Building 1 Surrender Obligations on or before the
    Building 1 Surrender Date and completes its Building 2 Surrender Obligations
    on or before the Building 2 Surrender Date and no default by Lessee exists,
    then upon Lessee's demand, Escrow Agent will return any Escrowed Shares then
    held by the Escrow Agent to Lessee. All escrowed shares not delivered to
    Lessee pursuant to the foregoing sentence shall be delivered to Lessor on
    the day immediately following the termination of the Escrow Period.
 2. The Escrow Agent shall be obligated only for the performance of such duties
    as are specifically set forth in the escrow agreement between the Escrow
    Agent, Lessee and Lessor, which will incorporate by reference this Section
    and the applicable Section of the Building 1 Lease and may also generally
    provide as follows:

 i. The Escrow Agent may receive after the date of the escrow agreement,
    instructions which are signed by Lessor and Lessee, and may rely and shall
    be protected in relying or refraining from acting on any instrument
    reasonably believed to be genuine and to have been signed or presented by
    the proper party or parties.

    The Escrow Agent shall not be liable for any act done or omitted hereunder
    as Escrow Agent while acting in good faith and in the exercise of reasonable
    judgment, and any act done or omitted pursuant to the advice of counsel
    shall be conclusive evidence of such good faith.

    The Escrow Agent is hereby expressly authorized to comply with and obey
    orders, judgments or decrees of any court of law, notwithstanding any
    notices, warnings or other communications from any party or any other person
    to the contrary. In case the Escrow Agent obeys or complies with any such
    order, judgment or decree of any court, the Escrow Agent shall not be liable
    to any of the parties hereto or to any other person by reason of such
    compliance, notwithstanding any such order, judgment or decree being
    subsequently reversed, modified, annulled, set aside, vacated or found to
    have been entered without jurisdiction.

    The Escrow Agent shall not be liable in any respect on account of the
    identity, authority or rights of the parties executing or delivering or
    purporting to execute or deliver this Section and the escrow agreement or
    any documents or papers deposited or called for hereunder.

    The Escrow Agent shall not be liable for the expiration of any rights under
    any statute of limitations with respect to the escrow, this Agreement, the
    Lease, or the Building 1 Lease, or any documents deposited with the Escrow
    Agent.

    In performing any duties under this Section or the escrow agreement, the
    Escrow Agent shall not be liable to any party for damages, losses, or
    expenses, except for gross negligence or willful misconduct on the part of
    the Escrow Agent. The Escrow Agent shall not incur any such liability for
    (A) any act or failure to act made or omitted in good faith, or (B) any
    action taken or omitted in reliance upon any instrument, including any
    written statement or affidavit provided for in this Section or the escrow
    agreement that the Escrow Agent shall in good faith believe to be genuine,
    nor will the Escrow Agent be liable or responsible for forgeries, fraud,
    impersonations, or determining the scope of any representative authority. In
    addition, the Escrow Agent may consult with the legal counsel in connection
    with Escrow Agent's duties under this Section or the escrow agreement and
    shall be fully protected in any act taken, suffered, or permitted by him/her
    in good faith in accordance with the advice of counsel. The Escrow Agent is
    not responsible for determining and verifying the authority of any person
    acting or purporting to act on behalf of any party to this Section of the
    escrow agreement.

    All fees of the Escrow Agent for performance of its duties hereunder shall
    be paid by Lessee, promptly upon demand.

    If any controversy arises between the parties to the escrow agreement, or
    with any other party, concerning the subject matter of or the terms or
    conditions of this Section or the escrow agreement, the Escrow Agent will
    not be required to determine the controversy or to take any action regarding
    it. The Escrow Agent may hold all Escrowed Shares and other property held in
    the escrow and may wait for settlement of any such controversy by final
    appropriate legal proceedings or other means as, in the Escrow Agent's
    discretion, the Escrow Agent may be required, despite what may be set forth
    elsewhere in this Section or the escrow agreement. In such event, the Escrow
    Agent will not be liable for damage. Furthermore, the Escrow Agent may at
    its option, file an action of interpleader requiring the parties to answer
    and litigate any claims and rights among themselves. The Escrow Agent is
    authorized to deposit with the clerk of the court the Escrowed Shares and
    all documents and other property held in escrow. Upon initiating such
    action, the Escrow Agent shall be fully released and discharged of and from
    all obligations and liability imposed by the terms of the escrow agreement.

    Except to the extent of the willful misconduct, gross negligence or breach
    of any escrow agreement executed by the Escrow Agent, the parties and their
    respective successors and assigns agree jointly and severally to indemnify
    and hold Escrow Agent harmless against any and all losses, claims, damages,
    liabilities, and expenses, including reasonable costs of investigation,
    counsel fees, and disbursements that may be imposed on Escrow Agent or
    incurred by Escrow Agent in connection with the performance of his/her
    duties under this Section or the escrow agreement, including but not limited
    to any litigation arising from this Section or the escrow agreement or
    involving its subject matter.

    The Escrow Agent may resign at any time upon giving at least thirty (30)
    days written notice to the parties; provided, however, that no such
    resignation shall become effective until the appointment of a successor
    Escrow Agent which shall be accomplished as follows: the parties shall use
    their best efforts to mutually agree on a successor Escrow Agent within
    fifteen (15) days after receiving such notice. If the parties fail to agree
    upon a successor Escrow Agent within such time, the Escrow Agent shall have
    the right to appoint a successor Escrow Agent authorized to do business in
    the State of California. The successor Escrow Agent shall execute and
    deliver an instrument accepting such appointment and it shall, without
    further acts, be vested with all the estates, properties, rights, powers,
    and duties of the predecessor Escrow Agent as if originally named as Escrow
    Agent. The Escrow Agent shall be discharged from any further duties and
    liability under this Section and the escrow agreement upon such delivery to
    the substituted Escrow Agent.

If Lessee performs its Surrender Obligations for the premises and Building 2 on
or before the Applicable Surrender Dates, then the Warrant and any Warrant
Shares held by the Escrow Agent following an exercise of the Warrant shall be
surrendered by Lessor and the Escrow Agent to Lessee upon demand.

Right to Reduce Issuable Warrant Shares After Substitution
. If a Warrant is substituted for the Letter of Credit pursuant to the
foregoing, then, at any time prior to the Building 1 Surrender Date, Lessee may,
from time to time, reduce the number of Warrant Shares issuable under the
Warrant by putting in place one or more Letters of Credit in drawing amounts
which are multiples of $25,000. The reduction in the number of Warrant Shares
issuable pursuant to the Warrant will be equal 1/40
th
of the number of Warrant Shares originally issuable pursuant to the Warrant (as
adjusted in accordance therewith) for each $25,000 in drawable amount of Letter
of Credit. If any such Letter of Credit is issued, it shall be held, drawn upon
and surrendered by Lessor in accordance with Section 6.A, above, and in
accordance with the Building 1 Lease.
General Provisions.
Lessee shall not, without just cause, delay issuance of the Warrant Shares
pursuant to the Warrant, interfere with the transfer of the Warrant Shares to
the Escrow Agent, transfer of the Warrant Shares by the Escrow Agent to Lessor,
any subsequent sale of the Warrant Shares by Lessor, or any drawing of a Letter
of Credit by Lessor in accordance with the terms of the Letter of Credit as
permitted by this Agreement and the Second Amendment to the Building 1 Lease.

Subject to the next succeeding paragraph, Lessee's Surrender Obligations for the
premises are in addition to and shall not be limited by this Section or the
consideration received by Lessor pursuant to this Agreement, the Lease or the
Building 1 Lease, if any, including without limitation the Warrant, the Warrant
Shares, and/or any drawing on the Letter of Credit; and Lessee's Surrender
Obligations with respect to the premises and Building 1 will continue,
notwithstanding the termination of this Agreement, the Lease or the Building 1
Lease, the surrender of possession of the premises or Building 1 to Lessor by
Lessee, the acceptance of possession of the premises and/or Building 1 by
Lessor, the delivery to Lessor of the Warrant or the Warrant Shares, and/or the
drawing by Lessor upon the Letter of Credit. Furthermore, Lessor's right to
receive the Warrant and the Warrant Shares and the Lessor's right to draw upon
the Letter of Credit are in addition to all other rights and remedies for breach
by Lessee of obligations under this Agreement, the Lease and/or the Building 1
Lease.

Payment by the issuing bank to Lessor or a drawing request under the Letter of
Creditor delivery to any Warrant Shares to Lessor shall not be deemed to be a
cure of any default under this Agreement, the Lease, and/or the Building 1
Lease; provided, however, that:

 1. any damages that may be payable by Lessee to Lessor pursuant to a judgment
    compensating Landlord for any failure of Lessee to perform its Surrender
    Obligations, shall be reduced dollar for dollar (without double counting and
    not below zero) by (i) any net proceeds (after deduction of commissions and
    all other out-of-pocket costs of sale) actually received by Lessor in
    connection with Lessor's sale of any Warrant Shares, (ii) the amounts, if
    any, drawn by Lessor from the Letter of Credit as of the date of the
    judgment, and (iii) an amount equal to the number of Warrant Shares held by
    Lessor which are freely tradable on the NASDAQ National Market on the date
    of the judgment times the closing sales price on the NASDAQ National Market
    of such shares on the trading date immediately preceding the date the
    judgment is entered less the reasonably expected out-of-pocket cost of
    trading such shares; and

(2) credit shall be given to Lessee for any amount received by Lessor from
Lessee in satisfaction of a judgment compensating Landlord for any failure of
Lessee to perform its Surrender Obligations as follow: For each $25,000 in
judgment proceeds received by Lessor, the number of Warrant Shares issuable
pursuant to the Warrant shall be reduced by 1/40th of the number of Warrant
Shares originally issuable pursuant to the Warrant (as adjusted in accordance
therewith) and, if there does not remain issuable pursuant to the Warrant a
sufficient number of Warrant Shares to make such adjustment, the Escrow Agent
shall return such number of Warrant Shares as shall make up the difference to
Lessee upon demand, and, if the Escrow Agent does not then hold a sufficient
number of Warrant Shares to make up the difference, upon demand, Lessor shall
surrender to Lessee the number of Warrant Shares then held by Lessor; provided,
however that in no event shall Lessor be required to surrender to Lessee more
Warrant Shares that it then holds.

Additional Security

. Lessor and Lessee acknowledge that Lessee has deposited with Bank of America,
the sum of One Hundred Thousand ($100,000) pursuant to Section 9(c) of the Lease
and, other than as provided in the preceding Section, that Lessor holds no other
security for Lessee's obligations under this Agreement or the Lease.
Concurrently herewith, Lessee shall arrange for the issuance of a substitute
certificate of deposit payable to "Judd Properties, LLC, as lessor under that
certain Lease Agreement for 3969-3975 E. Bayshore Road, Palo Alto, California,
as amended, and as lessor under that certain Lease Agreement for 3977-3995 E.
Bayshore Road, Palo Alto, California, as amended. Such certificate of deposit
shall be held by Lessor pursuant to Section 9(c) of the Original Lease and as a
security deposit for the faithful performance by Lessee of all of the terms,
covenants and conditions of this Agreement, the Lease, and/or the Building 1
Lease to be kept and performed by Lessee. If any
default by Lessee
occurs with respect to any provision of this Agreement, the Lease, and/or the
Building 1 Lease, including but not limited to, the provisions relating to the
payment of basic rent, direct charges, or deferred and other amounts thereunder,
and/or the Lessee's Surrender Obligations pursuant thereto, then, in addition to
its other rights and remedies, Lessor may (but shall not be required to) draw
upon the certificate of deposit and use, apply, or retain
such proceeds
for the payment of any amount which Lessor may spend by reason of

such default or to compensate Lessor for any other loss or damage which Lessor
may suffer by reason of

default. If any portion of said deposit is so used or if any drawing is made on
such deposit by Lessor in accordance with the Building 1 Lease, Lessee shall,
within ten (10) days after written demand therefore, deposit cash with Lessor in
the amount sufficient to restore such security deposit to its original amount;
Lessee's failure to do so shall be a material breach of this Agreement or the
Lease. All interest on the certificate of deposit shall be added to the
certificate of deposit and shall become additional security for this Agreement,
the Lease, and the Building 1 Lease.
Provided that no default has occurred under this Agreement or the Lease,
Lessee has completed its Surrender Obligations for the premises pursuant to this
Lease and for Building 1 pursuant to the Building 1 Lease, and has paid the
deferred rent amount, Lessor shall deliver any undrawn amount of the certificate
of deposit and the balance of any additional cash security deposit made by
Lessee to Lessee. In the event of termination of Lessor's interest in the Lease,
Lessor shall transfer said deposit to Lessor's successor in interest, and Lessee
agrees that Lessor shall thereupon be released from liability for the return of
such deposit or any accounting therefore.



Termination Conditions

. The obligation of Lessor to terminate the Lease and accept surrender of the
premises prior to the expiration of the Lease term in accordance with this
Agreement is condition upon satisfaction of each of the conditions set forth
below on or before the dates specified below (the "Termination Conditions"),
each of which is for the sole benefit of Lessor:



 a. Lessee pays all sums to be paid by Lessee to Lessor on or before May 1, 2004
    under the Building 1 Lease (i.e., Two Hundred Sixty Thousand Three Hundred
    Forty-Four U.S. Dollars (US$260,344) on or before the due dates thereof; and

    Lessee pays to Lessor all sums as described in Section 2 of this Agreement
    on or before the due dates thereof as provided in Section 2 of this
    Agreement; and

    Lessee performs all Building 2 Surrender Obligations as described in
    Sections 3 and 4 of this Agreement on or before the dates for completion of
    such performance as provided in said Sections 3 and 4 of this Agreement; and

 b. As of May 1, 2004 either (A) (1) the Warrant is in full force and effect for
    the benefit of Lessor, (ii) any Warrant Shares to be issued to the escrow
    agent or Lessor, or delivered by the escrow agent to Lessor, pursuant to the
    Warrant have been issued as and when required by the terms of the Warrant,
    (iii) the Registration Rights Agreement is in full force and effect for the
    benefit of Lessor, and (iv) Southwall has not failed to register the Warrant
    Shares as and when required by the Registration Rights Agreement, or (B)
    Lessor holds a valid Letter of Credit complying with the terms and
    provisions of Section 6(A) of this Agreement in the maximum drawing amount
    of One Million Dollars ($1,000,000); and

    As of August 1, 2004, no proceeding has been or is reasonably likely to be
    instituted by or against Lessee or any party controlled by, under common
    control with or who controls Lessee under the Bankruptcy Act of 1978, as
    amended, or any other federal or state bankruptcy or insolvency statute,
    Lessee has not made and is not reasonably likely to make any assignment for
    the benefit of creditors, no receiver or other court officer has been or is
    reasonably likely to be appointed to take possession of any substantial part
    of the assets of Lessee, and concurrently with the payment described in
    Section 2(a), above, Lessee executes and delivers to Lessee a certification
    in the form of Exhibit C, certifying that the foregoing is true as of the
    date of the certificate and that it has no plans to file any bankruptcy or
    insolvency proceeding on or before May 1, 2005.

If any Termination Condition is not satisfied on or before the date specified
above, Lessor may, but shall not be required to, rescind this Agreement by
delivery of written notice to Lessee. Upon delivery of such notice, (1) this
Agreement shall be rendered null and void and of no force or effect, (2) the
Lease, as amended by the First Amendment, shall be reinstated, any sums received
by Lessor pursuant to this Agreement shall be deemed paid on account of the sums
owing by Lessee under the Lease, (3) and, if, after taking into account such
payments, any late charges or interest could have been imposed for late payment
of any remaining sums owing under the Lease pursuant to the terms of the Lease,
such late charges and interest shall be deemed to be owing by Lessee to Lessor
and shall be paid by Lessee to Lessor upon demand. Further, if, after
application of such sums, any amount owing by Lessee under the Original Lease,
as amended only by the First Amendment, are unpaid or if any other default
exists under Section 22 of the Original Lease without regard to any of the
actions of Lessor with respect to this Agreement or the Building 1 Lease, Lessor
shall be entitled to pursue any remedy available with respect thereto under the
Lease or at law or in equity.

Needham Agreements
. Lessee shall deliver to Lessor a true, correct, and complete copy of (i) the
Needham Restructuring Documents (as defined in the Second Amendment to the
Building 1 Lease) concurrently herewith and (ii) any amendment, modification,
termination, or supplement of the Needham Agreement within seven (7) days
following the execution of the same by Lessee.
Attorneys' Fees
. If any action, suit or proceeding is commenced to interpret or enforce this
Agreement the prevailing party therein shall be entitled to recover its
attorneys' and experts' fees and cost of suit in the same or a separate action,
suit or proceeding. If any bankruptcy or insolvency proceeding is commenced by
or against Lessee, Lessee agrees that all attorneys' and experts' fees incurred
by Lessor in such proceeding shall be an administrative claim under the Lease
and shall be reimbursed to Lessor by Lessee upon demand.
Rejection of this Agreement
. If this Agreement is rejected in any bankruptcy or insolvency proceeding
brought by or against Lessee, then all obligations of the Lessee under the Lease
shall continue to be binding upon Lessee and unaffected by this Agreement and
any sums collected by Lessor under this Agreement shall be credited against the
first sums owing by Lessee under the Lease after the date of this Agreement.
Miscellaneous
. This Agreement contains the entire agreement of the parties with respect to
the subject matter hereof, shall be construed in accordance with its fair
meaning and not for or against any party. The parties hereby agrees that the
sole jurisdiction for any action or proceeding brought with respect to this
Agreement or the Lease is in the federal courts of the Northern District of
California and the courts of the State of California for the County of Santa
Clara and that this Agreement and the Lease shall be interpreted in all respects
solely in accordance with the laws of the State of California, without regard to
any conflict of laws. All letters of understanding and proposals between the
parties concerning the subject matter hereof are merged into this Agreement and
no representation, warranty, or oral promise between the parties not contained
herein with respect to the subject matter hereof shall be enforceable against
any party hereto. The provisions of this Agreement shall be binding upon the
parties and their respective successors and assigns and may be waived, amended,
or deleted only by a writing signed by the party to be charged.
Defined Terms
. The terms -- "Agreement", "Effective Date", "Bay Laurel", "Original Lease",
"premises" and "Building 2" -- are defined in the preamble to this Agreement,
the terms -- "First Amendment", "Lease", "Building 1 Lease", "Building 1" are
defined in the Recitals for this Agreement, the term - "Termination Date" - is
defined in Section 1 of this Agreement, the term - Final Payment" - is defined
in Section 2 of this Agreement, the terms - "Building 2 Surrender Obligations",
"Landlord's Work Amount", "Plan", and "Building 2 Surrender Date" are defined in
Section 3 of this Agreement, the terms - "Losses" and "Claim Date" are defined
in Section 6.B(5) of this Agreement, and the term -- "Termination Conditions" -
is defined in Section 8 of this Agreement. The following additional terms used
in this Second Amendment shall have the following meanings:

"Applicable Surrender Date", with respect to the premises, shall mean the
Building 1 Surrender Date" and, with respect to Building 2, shall mean the
"Building 2 Surrender Date".

"Building 1 Surrender Date" shall mean the date defined as the Building 1
Surrender Date in the Building 1 Lease.

"Building 1 Surrender Obligations" are the obligations of the Lessee to
decommission and surrender Building 1 on or before the Building 2 Surrender Date
(as defined in the Building 1 Lease) in accordance with the Building 1 Lease.

"default" shall mean (i) the failure of Lessee to (i) perform its Surrender
Obligations on or before the Applicable Surrender Date in accordance with the
Lease and the Building 1 Lease, as applicable, (ii) the failure of Lessee to
timely perform any other obligation on its part to be performed under the
specified agreement in any material respect, (iii) any other circumstance which
is a default in any material respect under the specified agreement, or (iv) any
other circumstance, which with the passage of time, the giving of notice or
both, would be a default in any material respect under the specified agreement.

"Diluted Basis" shall mean calculation of the percentage of the total
outstanding capital stock represented by the referenced shares on the referenced
date, calculated on a fully diluted basis, after giving effect to the Needham
Restructuring Documents, all warrants, options, and convertible securities, and
any other unperformed agreements, contingent or non-contingent, for the issuance
of Southwall Technologies, Inc. capital stock binding upon said company as of
the referenced date.

"Escrow Agent" shall mean an escrow holder designated by Lessor, subject to the
approval of Lessee, which approval shall not be unreasonably withheld and, if
not reasonably withheld within 7 days following delivery of written notice of
the identity of the Escrow Agent to Lessee, shall be deemed given.

"Escrow Claim Certificate" shall mean a certificate signed by Lessor and
delivered to the Escrow Agent at any time on or before the last day of the
Escrow Period stating that Lessee has either (1) failed to complete Lessee's
Surrender Obligations for the premises in accordance with the Lease and/or
failed to complete the Building 2 Surrender Obligations (as defined in and in
accordance with the Lease and the this Agreement), in either case by the time
specified and in the manner required by this Agreement, the Lease, and the
Building 1 Lease, as applicable, and/or (2) failed to pay any sums owing by
Lessee to Lessor or other otherwise failed to perform any obligation on Lessee's
part to be performed under this Agreement, the Lease, and/or the Building 1
Lease, in accordance with and within the time permitted by such agreements.

"Escrow Period" means the period commencing on the issuance of the Warrant and
ending on the earlier of (A) February 1, 2006, and (B) the date when all of the
following have occurred (i) the Building 2 Surrender Date pursuant to the Lease
and this Agreement, (ii) the Building 1 Surrender Date (as defined in and
pursuant to the Building 1 Lease), and (iii) the completion by Lessee of its
Surrender Obligations for the premises and Building 1.

"First Needham Closing" shall mean the receipt by the Lessee of proceeds from
the Investors pursuant to the Needham Restructuring Documents in the amount of
at least One Million Five Hundred Thousand Dollars ($1,500,000).

"Letter of Credit" shall mean a letter of credit: (i) issued to Judd Properties,
LLC, as the beneficiary thereof pursuant to the Lease and the Building 2
Agreement, (ii) issued by a nationally recognized commercial bank reasonably
acceptable to Lessor; (iii) having a termination date for drawings of February
29, 2006, (iv) that provides for a drawing(s) by Lessor upon delivery to the
issuer of the Letter of Credit of a certification by Lessor that Lessee failed
to complete its Surrender Obligations for the premises and Building 1 on or
before the Applicable Surrender Dates or otherwise is in default of its
obligations under this Agreement, the Lease, or the Building 1 Lease; and (iv)
in a form consistent with the intent of this Agreement and approved by Lessor
and Lessee, which approval shall not be unreasonably withheld.

"Needham Restructuring Documents" shall mean the Investment Agreement, dated
December 18, 2003, by and among Lessee, Needham & Company, Inc., ("Needham") and
certain other investors named therein (collectively, the "Investors"), and the
Registration Rights Agreement, dated December 18, 2003, by and among Lessee and
the Investors therein identified, as the same may be amended or supplemented by
the parties from time to time (herein, respectively the "Investment Agreement"
and the "Registration Rights Agreement").

"Registration Rights Agreement" shall mean the Registration Rights Agreement to
be entered into by Lessor, Lessee and the other parties thereto in the form of
Exhibit F to the Building 1 Lease.

"Securities Act" means the Securities Act of 1933, as amended.

"Surrender Obligations" means the Building 1 Surrender Obligations and the
Building 2 Surrender Obligations.

"Warrant" shall mean a warrant to purchase at least 1,517,893 shares of the
Common Stock of Southwall Technologies, Inc., (subject to adjustment) at an
exercise price of $0.01 (subject to adjustment) in the form of Exhibit E to the
Building 1 Lease.

"Warrant Shares" shall mean the common stock of Southwall Technologies, Inc.
issued or issuable pursuant to the Warrant.

Effect of Agreement
. This Agreement is in addition to and, except as expressly provided herein,
shall not amend, terminate, or release Lessee from its obligation under the
Lease and/or the Building 2 Lease. In the event of a non-reconcilable conflict
between the provisions of this Agreement and the Lease, this Agreement shall
prevail.

[SIGNATURES ON NEXT PAGE]


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
intending to be bound thereby.



LESSOR

LESSEE

JUDD PROPERTIES, LLC,

a California limited liability company

 

By:
F. Clay Judd, president

SOUTHWALL TECHNOLOGIES, INC.,

a Delaware corporation



 

 

By:



Printed Name:



Its:



 

By:



Printed Name:



Its:



 

 

EXHIBITS

 

A - Lease and First Amendment

B. - Lessor's Work Amount and the Excluded Environmental Work

C. - Certification

 

EXHIBIT C

LESSEE'S CERTIFICATE

 

Date: <insert>

To: Judd Properties, LLC
Palo Alto, California

 

The undersigned is the President or Chief Financial Officer of Southwall
Technologies, Inc., and on behalf of Southwall Technologies, Inc., hereby
represents and warrants to Judd Properties, LLC that each of the following are
true and correct as of the date of this certificate:

All of the Conditions to <insert either Extension of the Lease Term to January
31, 2005 /or/ the <insert year> Deferral were satisfied as of the dates
specified in such conditions (including, without limitation, the timely payment
of all sums owing under Section 2 of the Building 2 Agreement and the completion
of the Lessee's Surrender Obligations for the premises), and continue to be
satisfied as of the date hereof.

The undersigned has timely paid to Lessor all basic monthly rent to and all
estimated direct expenses due and owing to Lessor prior to the date hereof.

No circumstance which would constitute a default under Section 22 of the Lease
has occurred or is continuing as of the date of this certificate.

As of the date hereof either (A) the Warrant is in full force and effect for the
benefit of Lessor, any Warrant Shares to be issued to the Escrow Agent or
Lessor, or delivered by the Escrow Agent to Lessor, pursuant to the Warrant have
been issued as and when required by the terms of the Warrant, the Registration
Rights Agreement is in full force and effect for the benefit of Lessor, and/or
Southwall has not failed to register the Warrant Shares as and when required by
the Registration Rights Agreement, or (B) Lessee holds a valid Letter of Credit
conforming to the requirements of Section 5 of the Second Amendment to the Lease
in the drawable amount of $1 million; and

No proceeding has been or is reasonably likely to be instituted by or against
Lessee or any party controlled by, under common control with or who controls
Lessee under the Bankruptcy Act of 1978, as amended, or any other federal or
state bankruptcy or insolvency statute, Lessee has not made and is not
reasonably likely to make any assignment for the benefit of creditors, no
receiver or other court officer has been or is reasonably likely to be appointed
to take possession of any substantial part of the asset(s) of Lessee, and Lessee
has no plans to file any bankruptcy or insolvency proceeding on or before
January 31, <insert extension date>.

In witness whereof, the undersigned has executed this certificate under penalty
of perjury as of the date first above written.

 




Name



 




Title






--------------------------------------------------------------------------------


